[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Dunson, Slip Opinion No. 2020-Ohio-3871.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3871
              THE STATE OF OHIO, APPELLANT, v. DUNSON, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Dunson, Slip Opinion No. 2020-Ohio-3871.]
Court of appeals’ judgment reversed on the authority of State v. Taylor and cause
          remanded.
      (No. 2017-0186―Submitted July 22, 2020―Decided August 4, 2020.)
             APPEAL from the Court of Appeals for Montgomery County,
                               No. 26990, 2016-Ohio-8365.
                                    _________________
          {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the court of appeals for application of State v. Taylor, __ Ohio St.3d
__, 2020-Ohio-3514, __ N.E.3d __.
          O’CONNOR, C.J., and KENNEDY, FISCHER, and DEWINE, JJ., concur.
          FRENCH and STEWART, JJ., would not remand the cause.
          DONNELLY, J., dissents for the reasons set forth in the dissenting opinion in
Taylor.
                            SUPREME COURT OF OHIO




                             _________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Andrew T. French and Heather N. Jans, Assistant Prosecuting Attorneys, for
appellant, state of Ohio.
       Timothy Young, Ohio Public Defender, and Patrick T. Clark, Assistant
Public Defender, for appellee, James L. Dunson.
       American Civil Liberties Union of Ohio Foundation, Elizabeth Bonham,
Caitlin Hill, and Freda J. Levenson, urging affirmance for amici curiae American
Civil Liberties Union of Ohio, American Civil Liberties Union Foundation,
Southern Poverty Law Center, and Lawyers’ Committee for Civil Rights Under
Law.
                             _________________




                                       2